Whiteield, O. J.,
delivered the opinion of the court.
There is no proof of any trespass committed after the filing of the declaration. The ruling of the circuit judge, therefore, to the effect that plaintiff might show damages suffered in consequence of trespasses committed between the filing of the declaration and January 5, 1905, though erroneous, is not reversible error, so far as the proof of distinct trespasses is concerned.
But there is fatal error in the record in this: that the plaintiff was allowed to prove the deterioration in value in his property caused by the trespasses after the filing of the declaration and up to the 5th of January, 1905. He was asked: “What was the damage and injury done you by reason of this alleged trespass to this barn and the premises, all of which, if any, by reason of this trespass from November 11, 1904, up to January *6775, 1905 ; what was all of your damage or injury, if any ?” This was objected to by defendant, the objection was overruled, and defendant excepted, and the witness answered: “The damage to this building and the land, etc., and the shape it left the property in, I should say it damaged the sale of the place $750, probably.” And again he states that “the place would not have brought as much by $750 on account of the damage done to it.” That is to say, the witness was manifestly allowed to testify to the deterioration in value suffered by the place by reason of trespasses committed after the filing of the declaration and up to the 5th of January, 1905. This was fatal error.

Reversed and remanded.